internal_revenue_service number release date index number ----------------- -------------------------- --------------------------- ------------------------- -------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b06 plr-121489-13 date date legend taxpayer company date year year ----------------------------------------------------- ------------------------------------------------------- ------------------------- ------ ------ dear --------------- this letter responds to a letter dated ---------------- from taxpayer’s representative requesting permission pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for an extension of time to make an election under sec_263 of the internal_revenue_code for the taxable_year year according to the information submitted taxpayer is the sole owner of a limited_liability_company company that is treated as a disregarded_entity for u s tax purposes company was formed on date to purchase oil_and_gas leases and began accruing intangible_drilling_and_development_costs idcs in year from the time of its formation until year taxpayer used an independent tax professional to prepare taxpayer’s federal tax returns and to provide tax_advice the tax professional did not realize that company had incurred idcs in year and instead capitalized the expenses on taxpayer’s tax returns as a result taxpayer did not make a timely election to currently expense idcs on taxpayer’s year tax_return taxpayer represents that had it been aware of the election under sec_263 to expense the idcs taxpayer would have timely made the election on the year tax_return taxpayer represents that granting the relief requested will not result in taxpayer having a lower tax_liability in the aggregate for the tax years affected by the election than taxpayer would have had if the election had been timely made taking into account the plr-121489-13 time_value_of_money taxpayer represents that it acted in good_faith and that granting relief will not result in prejudice to the interests of the government law and analysis sec_263 allows a taxpayer an election under regulations prescribed by the secretary to deduct idcs the regulations appear under sec_1_612-4 under sec_1_612-4 the taxpayer may exercise the election by claiming idcs as a deduction on the taxpayer's return for the first taxable_year in which the taxpayer pays or incurs such costs no formal statement is necessary under sec_301_9100-1 of the procedure and administration regulations the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 the commissioner will grant requests for relief under sec_301_9100-3 when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the internal_revenue_service and the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides in part that the government's interest is considered prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate of all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 through have been satisfied accordingly the commissioner grants taxpayer an extension of time of days from the date of this letter to make the election under sec_263 on an amended year tax_return with the appropriate service_center a copy of this letter should be attached to the amended_return alternatively taxpayers filing their returns electronically may plr-121489-13 satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and taxpayer’s representatives and accompanied by penalty of perjury statements executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code and the regulations thereunder specifically we express no opinion concerning whether taxpayer satisfies the requirements of sec_263 and sec_1_612-4 this letter_ruling is directed only to the taxpayer who requested it under sec_6110 a letter_ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this ruling letter to your authorized representatives we also are sending a copy of this letter to the appropriate industry director lb_i sincerely associate chief_counsel passthroughs special industries by jaime c park chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
